     Case: 1:19-cv-05022 Document #: 28 Filed: 06/01/20 Page 1 of 3 PageID #:258




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

                                     Case Number: 19-CV-5022


ROOR INTERNATIONAL BV and
SREAM, INC.


                       Plaintiffs,

v.

M S NEWS AND TOBACCO, INC. and SHAZI
MATEEN

                  Defendants.
____________________________________/


                                        STATUS REPORT

        This status report is being submitted by Plaintiff only, at this time, Defendants have not yet

been served despite numerous attempts [See Docket Entries 26 & 27]. These attempts were in

connection with the Second Amended Complaint, which was filed on February 20, 2020, and

named new parties. The Rule 4(m) deadline is August 5, 2020 (after adding the time from the

COVID-related extensions pursuant to General Orders 20-0012, as amended. Plaintiffs will detail

further the efforts to service and the history of service in this case in a forthcoming motion to

authorize alternative service, which will be filed within the next 2 weeks.

     1. The Nature of the Case

        A. Identify the attorneys of record for each party, including the lead trial attorney.
        For the Plaintiff                             For the Defendants
        Christopher V. Langone                        No counsel of Record Yet
        17 N. Wabash, Ste. 500
        Chicago, IL 60602
        (312) 344-1945
        langonelaw@gmail.com
Case: 1:19-cv-05022 Document #: 28 Filed: 06/01/20 Page 2 of 3 PageID #:259




     B. State the basis for federal jurisdiction.

     Federal Question Jurisdiction exists under 28 U.S.C. 1331 as the claims arise under federal
     law: the Lanham Act, 15 U.S.C. 1051 and unfair competition, 15 U.S.C. 1121.

     C. Describe the nature of the claims asserted in the complaint and any Counterclaims.

     Trademark infringement and counterfeiting under 15 U.S.C 1114 (count I) and 15 U.S.C.
     1116(d) (Count II), false designation of origin, 15 U.S.C. 1125(a).

     D. State the major legal and factual issues in the case.

     Whether Defendant offered for sale counterfeit goods under an infringing mark and where
     such sale was likely to deceive consumers into purchasing inferior goods; the amount of
     damages and terms of injunction.

     E. Describe the relief sought by the plaintiff(s).

     Statutory damages; injunction; accounting; reasonable attorney’s fees and costs.

2.   Pending Motions and Case Plan

     A. Identify All Pending Motions

     There are no pending motions.

     B. Submit a proposal for a discovery plan, including the following information:

        1.   The general type of discovery needed;

             Sale of infringing product; damages.

        2.   A date for Rule 26(a)(1) disclosures;

             Plaintiff currently proposes 45 days after Defendant appears

        3.   A date to issue written discovery;

             Plaintiff currently proposes 45 days after Defendant appears

        4.   A fact discovery completion date;

             Plaintiff will propose March 29, 2020

        5.    If there will be expert discovery, an expert discovery completion date, including
             dates for the delivery of expert reports; and



                                              2
    Case: 1:19-cv-05022 Document #: 28 Filed: 06/01/20 Page 3 of 3 PageID #:260




                 Plaintiff will propose an expert disclose date of April 29, 2020 and close of expert
                 discovery July 13, 2020.

            6.   A date for the filing of dispositive motions.

                 Plaintiff will propose August 14, 2020

        C. With respect to trial, indicate whether a jury trial is requested and the probable length
           of trial.

        Plaintiff estimates 2 days for trial.

   3.   Consent to Proceed Before a Magistrate Judge

        A. Indicate whether the parties consent unanimously to proceed before a Magistrate
           Judge.

        Plaintiff will await until Defendant is served to ascertain Defendant’s position on this.

   4.   Status of Settlement Discussions

        A. Indicate whether any settlement discussions have occurred;

        Not as of now, but Plaintiff will initiate such discussions after Defendant appears.

        B. Describe the status of any settlement discussions; and

        Plaintiff will await until Defendant is served to ascertain Defendant’s position on this.

        C. Whether the parties request a settlement conference.

        Plaintiff will await until Defendant is served to ascertain Defendant’s position on this.

Date: June 1, 2020                                     Respectfully Submitted
                                                       /s/Christopher V. Langone
                                                       One of Plaintiff’s Attorneys
                                                       Christopher V. Langone
                                                       3033 N. Clark Street
                                                       Chicago, IL 60657
                                                       (312) 344-1945
                                                       langonelaw@gmail.com




                                                   3
